Citation Nr: 0114835	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford Connecticut, which denied service connection for 
PTSD.

The Board notes that the veteran, in his substantive appeal, 
requested a hearing before a member of the Board.  However, 
that hearing was subsequently canceled.  The veteran has not 
requested that the hearing be rescheduled. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but neither combat service nor an 
alleged stressor has been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD 214 reflects that he served in the Republic 
of Vietnam from January to December 1970.  He received no 
award or decoration indicative of his participation in 
combat.

The veteran filed his claim for service connection for PTSD 
in June 1997.  In a statement that accompanied his 
application, the veteran reported that his unit was 
"anywhere from the DMZ to the Delta" and that they were 
"always hunting."  He indicated that he had experienced 
flashbacks and nightmares since service.  He contended that 
he was recommended for a Purple Heart, which he never 
received.  

The RO responded with two letters dated in July 1997.  One 
involved the release of the veteran's private medical 
records.  The other requested further evidence concerning the 
veteran's claimed PTSD.  The veteran's personal description 
of the traumatic events to which he was exposed was 
requested, to include the dates and places of his military 
assignments and a detailed description of the events or 
experiences he found the most disturbing.  The RO also 
suggested that the veteran submit further medical evidence to 
support his claim.

Medical records from New Britain General Hospital, received 
in July 1997, indicate repeated diagnoses of chronic paranoid 
schizophrenia.  An October 1995 discharge report indicates 
that the veteran was discharged with a diagnosis of paranoid 
schizophrenia and history of PTSD and alcohol abuse.  

The veteran submitted to a VA psychiatric examination in 
August 1997.  During the course of the examination the 
veteran disclosed that he had been hospitalized 
numerous times for paranoid schizophrenia.  The examiner 
determined that the veteran did not fulfill the criteria for 
a diagnosis of PTSD in addition to his paranoid 
schizophrenia, and noted that the claimed flashbacks were 
actually paranoid delusions and hallucinations.  The 
diagnosis was chronic paranoid schizophrenia.

Service connection for PTSD was denied in September 1997.  
The RO noted that the medical evidence of record failed to 
disclose a diagnosis of PTSD and that there was no evidence 
to establish stressors in service.

The veteran submitted progress notes from the West Haven VA 
Medical Center (VAMC) in March 1998.  A diagnosis of chronic 
PTSD was noted.  In June 1998, the veteran submitted an 
information and benefits letter from the Social Security 
Administration (SSA) indicating that VA had requested his 
records.  It noted the amount being received by the veteran 
and stated that he was entitled to disability benefits due to 
his schizophrenic, paranoid and other functional psychotic 
disorders.

In August 1998 the RO forwarded a PTSD questionnaire to the 
veteran, indicating that more information was required to 
support his claim.  It noted that detailed information was 
necessary in order to allow verification of the veteran's 
claimed stressors, and that if VA was unable to verify the 
stressors the veteran's claim would be denied.  The veteran 
responded that he could identify no particular event, but 
that he had been placed in a position to kill or be killed 
and that his unit hunted day and night.  He again reported 
that he did not know his location.  He stated that he did not 
remember the names of his fellow soldiers.

The veteran was afforded another VA psychiatric examination 
in September 1998.  He reported flashbacks and nightmares 
relating to his Vietnam service, as well as increased 
arousal, difficulty concentrating, chronic irritability, 
hypervigilance, and an exaggerated startle response.  The 
diagnosis was PTSD, severe.  The examiner also ruled out 
psychotic disorder, finding a lack of classic symptoms of 
chronic 
paranoid schizophrenia.

In March 1999, the RO confirmed its denial of service 
connection for PTSD.  It acknowledged that the veteran had 
been given a diagnosis of PTSD, but that absent more specific 
information from the veteran, stressors could not be 
verified.  It stated that without a link to a specific 
identifiable stressor, the diagnosis was not clinically 
significant.  
II.  Analysis

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence showing that the veteran 
has been found to have PTSD.  However, the DD 214 reflects 
that the veteran received no decoration or award indicative 
of his participation in combat, and there is no other 
corroborating evidence of the veteran's participation in 
combat.  Therefore, as set forth above, the veteran's 
statements are not sufficient by themselves to establish that 
a claimed stressor occurred.  The veteran has not provided 
any corroborating evidence of his alleged stressors.  In 
addition, the RO has been unable to verify the alleged 
stressors because the veteran has failed, despite the RO's 
requests, to provide sufficient details to permit 
verification of his alleged stressors.  In the absence of 
verification of combat service or of a stressor supporting 
the diagnosis of PTSD, the claim must be denied.

III.  Veterans Claims Assistance Act of 2000

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-12 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to the claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for PTSD.  The RO has obtained medical evidence 
showing that the veteran has been found to have PTSD.  
Further development to obtain additional medical evidence of 
PTSD, such as records associated with the veteran's award of 
disability benefits by the Social Security Administration, 
would not substantiate the veteran's claim since his alleged 
combat and alleged stressors would remain unverified.  The 
record reflects that the RO has undertaken all indicated 
development to verify the veteran's claimed stressors and has 
informed the veteran of the additional information required 
from him to enable the RO to undertake additional development 
to verify the claimed stressors.  The veteran failed to 
provide the requested information.  The veteran has not 
identified and the Board is not aware of any additional, 
available evidence or information which could be obtained to 
verify the veteran's alleged stressors.  Therefore, there is 
no additional action to be undertaken to comply with the 
VCAA, and there is no prejudice to the veteran as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider it in light of the VCAA.






ORDER

Entitlement to service connection for PTSD is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals




 

